Citation Nr: 0508552	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  What evaluation is warranted for a right inguinal hernia, 
from March 27, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In January 2004, the Board remanded the 
veteran's appeal for further evidentiary development.  

The Board notes that its January 2004 remand also listed as 
an issue on appeal the question of entitlement to service 
connection for hepatitis C.  However, in a November 2004 
rating decision, the RO granted service connection for 
hepatitis C.  Therefore, the issues on appeal are as listed 
on the first page of this remand.

A review of the claims file shows that VA in February 2005 
received a statement in support of claim.  Therein, the 
veteran raised a claim of entitlement to an increased rating 
for hepatitis C; a claim of entitlement to aid and 
attendance; and claims of entitlement to service connection, 
possibly secondary to service connected hepatitis C, for the 
following disabilities:  multiple joint pains, including 
back, arm and leg problems; migraine headaches; impotence; a 
stomach disorder; memory loss; and a chest and neck skin 
disorder.  Theses issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action. 

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

This appeal was remanded in January 2004, in part, for the RO 
to undertake the following action:

Obtain all post December 1975 records 
identified by the veteran that have not 
already been associated with the record 
on appeal, including all post December 
1975 medical records from the following 
locations: the Erie VA medical center and 
[University of Pittsburgh Medical Center 
(UPMC)] Northwest.

The post-remand record shows the AMC wrote the veteran in 
April 2004 and asked him to identify the name, address, and 
approximate (beginning and ending) dates of all other VA and 
non-VA health care providers who had treated him for his 
hearing loss and tinnitus since separation from military 
service, as well as those that have treated him for his right 
inguinal hernia since March 2002.  The post-remand record 
also shows that the veteran never replied to this information 
request.  

Nonetheless, the Board's remand obligated the RO to request 
the veteran's post December 1975 records from the Erie VA 
medical center irregardless of the claimant's actions or 
inactions.  If no records are available from the Erie VA 
Medical Center that fact must be documented in the claims 
file, and the veteran must be notified in writing.  
Accordingly, in light of Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not 
satisfied, the Board itself errs in failing to ensure 
compliance), another remand is required.  

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain all of the 
veteran's post December 1975 medical 
records that have not already been 
associated with the record from the Erie 
VA medical center.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  

2.  The RO should notify the veteran that 
if he does not obtain and file with the 
RO his private treatment records from the 
hospitals he sought treatment at in Union 
City and Corry, Pennsylvania, as well as 
from University of Pittsburgh Medical 
Center Northwest, his appeal will be 
decided without these records.  A 
reasonable period of time should be 
allowed for response.

3.  If additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development should be 
undertaken by the RO.  See Quartuccio; 
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If any of 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


